60 N.J. 378 (1972)
290 A.2d 140
IN THE MATTER OF EDWARD A. RYAN, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Argued March 7, 1972.
Decided April 24, 1972.
*379 Mr. John George argued the cause for the Middlesex County Ethics Committee.
PER CURIAM.
Respondent stands convicted of having embezzled substantial sums of money belonging to clients. He has also admitted forging his clients' signatures by way of endorsement upon one or more checks and drawing a check upon his trustee account knowing that it would not be honored because of insufficient funds resulting from his own misappropriations.
Such conduct is of so reprehensible a nature as to permit of only one form of discipline.
It is the order of the Court that respondent's name be stricken from the roll of attorneys.
For disbarment  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and MOUNTAIN  7.
Opposed  None.